280 So.2d 516 (1973)
Ralph J. WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 72-1422.
District Court of Appeal of Florida, Third District.
July 10, 1973.
Pollack, Yocum & Haggard, Alvin E. Entin, Miami, for appellant.
Robert L. Shevin, Atty. Gen., and Peter F. LaPorte, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The appellant was found guilty of robbery after a non-jury trial and was sentenced to five years in the state penitentiary. On this appeal, he urges that the court erred in refusing to allow him to withdraw on the day of trial a previously executed waiver of jury trial. The record shows that the appellant executed the waiver upon advice of privately-employed counsel who was present at the time the waiver was executed. Since the defendant executed a valid waiver, it was not error to deny his motion made immediately prior to trial to withdraw the waiver. In the case at bar, withdrawal of the waiver would have forced a continuance of the trial. See Floyd v. State, Fla. 1956, 90 So.2d 105; Baker v. State, Fla.App. 1972, 269 So.2d 767.
Affirmed.